DISMISS and Opinion Filed December 19, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01030-CV

 THREE THOUSAND FOUR HUNDRED DOLLARS ($3,400.00) IN LAWFUL UNITED
                   STATES CURRENCY, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-01733-2018

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, clerk’s record, and reporter’s record in this case are

past due. By postcard dated September 10, 2018, we notified appellant the $205 filing fee was

due. We directed appellant to remit the filing fee within ten days and expressly cautioned appellant

that failure to do so would result in dismissal of the appeal. Also by postcard dated September 10,

2018, we informed appellant the docketing statement in this case was due. We cautioned appellant

that failure to file the docketing statement within ten days might result in the dismissal of this

appeal without further notice.

       The record was due October 12, 2018. In a letter dated October 15, 2018, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s
record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. Likewise, in a letter dated October 19, 2018, we

notified appellant that the reporter’s record had not been filed; we directed appellant to file written

proof he had paid or made arrangements to pay for the record or was entitled to proceed without

payment of costs within ten days. To date, appellant has not paid the filing fee, provided the

required documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




181030F.P05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 THREE THOUSAND FOUR HUNDRED                      On Appeal from the 199th Judicial District
 DOLLARS ($3,400.00) IN LAWFUL                    Court, Collin County, Texas
 UNITED STATES CURRENCY,                          Trial Court Cause No. 199-01733-2018.
 Appellant                                        Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.
 No. 05-18-01030-CV       V.

 THE STATE OF TEXAS, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs, if any, of this
appeal from appellant THREE THOUSAND FOUR HUNDRED DOLLARS ($3,400.00) IN
LAWFUL UNITED STATES CURRENCY.


Judgment entered December 19, 2018




                                            –3–